Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/17/22 have been fully considered but they are not persuasive. The applicant has first argued on page 8 that no new matter was entered. Then, the applicant argued that because the examiner only demonstrated the voltage parameter, that Krasovitsky (hereinafter Kras) no longer applied. Further, the applicant argued that Kras does not teach recharging of a battery. In all of these points, the examiner respectfully disagrees.
As for new matter, the applicant’s disclosure simply lacks the term “recharging method”, and rather describes a “rechargeable battery”. It is clear that Kras uses a recharageable battery as well, and recharges the battery after discharging, see Figs. 4-7. Kras further describes both the production of the battery and the use of the battery in a device (see Fig. 1). Therefore, the change of the term “recharging method” from “charging method” is simply new matter. In addition, it is clear from the applicant disclosure that the measurement of the parameter occurs after charging has begun (see ¶’s [59 {sentence 1}, 82 {sentence 1}, 94, 95] of the applicant’s published application; in addition, the figures do not demonstrate that the charging begins after the obtaining of the parameter has already begun). Therefore, stating that the measurement occurs and the charging occurs when the electrical parameter is below the threshold (i.e. the applicant unsuccessfully tried to limit the claim that the charging occurs right after the parameter was detected below the threshold as argued; however, it is clear that the claim limitations are simply too broad for that limiting interpretation) is also new matter. It is further clear that Kras does in fact teach performing the charge operation after the state of charge is below the first threshold as shown at least in Figs. 4 & 7. A claim objection will be applied due to the applicant claiming something in a different order from what their disclosure actually describes. Therefore, the applicant’s first point is respectfully refuted as the applicant did indeed add new matter.
As for the applicant’s second point, Kras does teach the monitoring of the SOC (state of charge), via monitor 137 (as shown in Figs. 9-12) and described in ¶’s [66-68, 70, 87, 88]). Thus, since 405 describes determining the SOC of the battery. It is further evidenced from Figs. 4-7 that the charging is started when the SOC is near 0%, and is thus below the first threshold shown. ¶[54, 61] does describe the charging at between 30-80% & 30%-70% [respectively] of full cell capacity (i.e. the SOC is between 30-80%), which does overlap with the applicant’s 35-45% range (first threshold range) in Claim 4. Furthermore, ¶[61] & Fig. 3 do describe the following charge cycle after discharging to be any of 70%, 80%, 90%, or 100% of the full cell capacity (i.e. SOC), where 70% and 80% anticipated the applicant’s 70%-80% range. Fig. 4 helpfully demonstrates that the SOC and the voltage are determined to be directly equivalent as determined by Kras at certain points (with DoD being the opposite of SOC, i.e. SOC=[1/DoD]). Therefore, the applicant’s second point is respectfully refuted.
As for the applicant’s third point, regardless of whether the initial charging process by Kras is the batteries first charging cycle overall or not, the fact is that Kras does perform several charging steps in the process, therefore it is indeed a charging process. Therefore, the applicant’s third point is respectfully refuted.
In addition, the examiner notes that the applicant’s combination of Claim 6 into Claim 1 appears to be improper. The only support the applicant has for originally filed Claim 6 is Fig. 4, which shows the first threshold as being 70-80% but not 35-45%. Therefore, Claims 4, 10, and 16 will be rejected as new matter as well since the applicant does not have support for combining the two embodiments together. This issue also conflicts with the limitations of Claim 1 itself, as Claim 1 describes the thresholds being different values, but the support for the added limitation only has the threshold being the same value. However, it is entirely possible that the first threshold could e.g. be 70% and the second threshold be e.g. 80% and still work with the support of original claim 6, so a new matter rejection will not be applied for that point.
The examiner also notes that the applicant’s use of the limitations from Claim 6 are not as limiting as the applicant presents. When the battery charging has been suspended before time t1, it is stopped from charging due to a charge stop condition. When the battery has been suspended again before time t2, it is stopped from charging due to a charge stop condition. In Fig. 4, Kras demonstrates several of these charge stop conditions in which charging is stopped (which, in light of ¶[61]), means that this charge stop condition is for each time it reaches one of 70%, 80%, 90%, or 100%. The point the examiner is making that this limitation of a stop charging and charge stop condition can either be interpreted as being the same as the threshold conditions before each of t1 and t2, or be interpreted as the continuation of the cycles by Kras in Fig. 4. Therefore, the examiner’s previously employed 103 rejection for original Claims 6, 12, and 18 is unnecessary and a 102 rejection can still be applied to Claim 1. 
For the applicant to distinguish from just the Kras reference in the way attempted here, the applicant will need to clarify that the battery has been previously used before the claimed process in a way that has previously disclosed. The applicant will be required to demonstrate clear support for such limitations. An interview with suggestions may help to facilitate efficiency in advancing prosecution.
As for the drawing objections, they are maintained. The applicant cannot point to a description in the specification to cover limitations which are claimed. According to 37 CFR 1.83(a), these features must be shown or the features cancelled from the claims. However, the specification objections are withdrawn due to the amendments. 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the range of the first threshold of Claims 4, 10, and 16 (drawings appear to show the second threshold range twice, probably a typographical error in S402 compared to S407) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, and 17 are objected to because of the following informalities: The applicant’s disclosure describes that the monitoring only occurs when the has already started (see ¶’s [59 {sentence 1}, 82 {sentence 1}, 94, 95] of the applicant’s published application; in addition, the figures do not demonstrate that the charging begins after the obtaining of the parameter has already begun), yet the applicant appears to attempting to claim that the monitoring occurs before charging has begun and the sensing of the threshold is used to determine when to start charging . As the applicant’s disclosure contradicts what is claimed, for purposes of examination, if charging begins when the SOC is below the threshold, then it will meet the Claimed requirements. Furthermore, for purposes of examination, as monitoring is described by the disclosure as happening after charging has started, it will meet the claim limitations to begin monitoring before or after charging has started.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant’s disclosure simply lacks the term “recharging method” (in claims 1, 2, 4, & 5) and “recharging controller” (in claims 7, 8, 10, & 11), and rather describes a “rechargeable battery”. Therefore, the terms “recharging method” and “recharging controller” are simply new matter. These terms need to be returned to their original forms.
For each of independent Claims 1, 7, and 13, it is clear from the applicant disclosure that the measurement of the parameter occurs after charging has begun (see ¶’s [59 {sentence 1}, 82 {sentence 1}, 94, 95] of the applicant’s published application; in addition, the figures do not demonstrate that the charging begins after the obtaining of the parameter has already begun). Therefore, stating that the measurement occurs and the charging occurs when the electrical parameter is below the threshold is also new matter.
Claims 4, 10, and 16 will be rejected as new matter as well since the applicant does not have support for combining the two embodiments together of Claim 4 (and identical claims) and original Claim 6 (and identical claims). The only support the applicant has for originally filed Claim 6 is Fig. 4, which shows the first threshold as being 70-80% but not 35-45% as required in Claim 4. Thus, new matter is present.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, and 5 recite the limitation "The method" in line 1. There is insufficient antecedent basis for this limitation in the claim. The preamble needs to match the preamble of Claim 1, where if the applicant fixes the 112(a) for Claim 1, the preambles would be written “The charging method” in each of the claims’ line 1.
Claims 8, 10, and 11 recite the limitation "The battery charging controller" in line 1. There is insufficient antecedent basis for this limitation in the claim. Returning Independent Claim 7 back to “A battery charging controller” would fix this issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 8, 11, 13, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krasovitsky et al (USPGPN 20180198161), hereinafter Kras.
Independent Claim 1, Kras discloses a battery recharging method (Figs. 1-8 & 12-20C; several cycles shown, thus the battery is indeed recharged), comprising: monitoring an electrical parameter of a battery (¶’s [41-50, 66, 70, 78-80, esp. 41-50 and 66], Figs. 4 & 7 demonstrates that when in the first cycle, the value of 4V is reached during charging, it changes to discharging mode, which inherently involves the monitoring of the battery 90 voltage; SOC determined by 137 of Figs. 9-12, see ¶’s [54, 61, 66-68, 70, 87, 88]) and starting charging the battery when the electrical parameter of the battery is lower than a first threshold (as shown in Figs. 4-7, it is demonstrated that the charging occurs when below the first threshold, esp. Fig. 4; furthermore, Fig. 13 demonstrates similar features as well); when the electrical parameter of the battery reaches a first threshold (4V, see ¶[50], Figs. 4 & 7, 30-70% SOC, see ¶[61]), suspending charging of the battery and discharging the battery for a duration of t1 (see Figs. 4 & 7, which shows discharging after reaching the first stage for a certain period t1, in Fig. 4 the period is between ~8hr to 14hr, in Fig. 7 the period is between ~33-37hr); continuing to charge the battery after discharging the battery for the duration of t1 (see Figs. 4 & 7, dotted line inside 120A of Fig. 7, second CC & CV period of Fig. 4); when the electrical parameter of the battery reaches a second threshold (4.2V see ¶[50], Figs. 4 & 7, 70-100% SOC, see ¶[61]), suspending charging of the battery and discharging the battery for a duration of t2 (~22hr-28.5hr in Fig. 4, ~31hr-37hr in Fig. 7); and continuing to charge the battery after discharging the battery for the duration of t2(see 120A[second] of Fig. 7, 2nd CC-CV mode of Fig. 4 starting around 29hr); determining whether the electrical parameter of the battery meets a charge stop condition (see Fig. 4 as informed by ¶[61], where a plurality of battery stop conditions are demonstrated); and stop charging the battery when the electrical parameter of the battery meets the charge stop condition (Fig. 4 demonstrates the stoppage of charging the battery at the plurality of charge stop conditions, as informed by ¶[61]); wherein the electrical parameter is one of state of charge (SOC) and voltage (voltage, see Figs. 4 &7, ¶[50], SOC also, ¶[61] see explanation below), and the first threshold is lower than the second threshold (4V is less than 4.2V, 30-80% SOC includes values which are lower than 70%-100% SOC). Kras does teach the monitoring of the SOC (state of charge), via monitor 137 (as shown in Figs. 9-12) and described in ¶’s [66-68, 70, 87, 88]). Thus, since 405 describes determining the SOC of the battery. It is further evidenced from Figs. 4-7 that the charging is started when the SOC is near 0%, and is thus below the first threshold shown. ¶[54, 61] does describe the charging at between 30-80% & 30%-70% [respectively] of full cell capacity (i.e. the SOC is between 30-80%), which does overlap with the applicant’s 35-45% range (first threshold range) in Claim 4. Furthermore, ¶[61] & Fig. 3 do describe the following charge cycle after discharging to be any of 70%, 80%, 90%, or 100% of the full cell capacity (i.e. SOC), where 70% and 80% anticipated the applicant’s 70%-80% range. Fig. 4 helpfully demonstrates that the SOC and the voltage are determined to be directly equivalent as determined by Kras at certain points (with DoD being the opposite of SOC, i.e. SOC=[1/DoD]). 
Independent Claim 7, Kras discloses a battery recharging controller (135, 137, 105, see Figs. 1, 8-12, with methods shown in Figs. 1-8 & 12-20C; several cycles shown, thus the battery is indeed recharged), comprising one or more processors (¶’s [26, 59, 77]), wherein the processors work individually or jointly, and the processors are configured to: monitor an electrical parameter of a battery (¶’s [41-50, 66, 70, 78-80, esp. 41-50 and 66], Figs. 4 & 7 demonstrates that when in the first cycle, the value of 4V is reached during charging, it changes to discharging mode, which inherently involves the monitoring of the battery 90 voltage, via at least 137, SOC determined by 137 of Figs. 9-12, see ¶’s [54, 61, 66-68, 70, 87, 88]) and starting charging the battery when the electrical parameter of the battery is lower than a first threshold (as shown in Figs. 4-7, it is demonstrated that the charging occurs when below the first threshold, esp. Fig. 4; furthermore, Fig. 13 demonstrates similar features as well); when the electrical parameter of the battery reaches a first threshold (4V, see ¶[50], Figs. 4 & 7, 30-70% SOC, see ¶[61]), suspend charging of the battery and discharge the battery for a duration of t1 (see Figs. 4 & 7, which shows discharging after reaching the first stage for a certain period t1, in Fig. 4 the period is between ~8hr to 14hr, in Fig. 7 the period is between ~33-37hr); continue to charge the battery after discharging the battery for the duration of t1 (see Figs. 4 & 7, dotted line inside 120A of Fig. 7, second CC & CV period of Fig. 4); when the electrical parameter of the battery reaches a second threshold (4.2V see ¶[50], Figs. 4 & 7, 70-100% SOC, see ¶[61]), suspend charging of the battery and discharge the battery for a duration of t2 (~22hr-28.5hr in Fig. 4, ~31hr-37hr in Fig. 7); and continue to charge the battery after discharging the battery for the duration of t2 (see 120A[second] of Fig. 7, 2nd CC-CV mode of Fig. 4 starting around 29hr); determining whether the electrical parameter of the battery meets a charge stop condition (see Fig. 4 as informed by ¶[61], where a plurality of battery stop conditions are demonstrated); and stop charging the battery when the electrical parameter of the battery meets the charge stop condition (Fig. 4 demonstrates the stoppage of charging the battery at the plurality of charge stop conditions, as informed by ¶[61]); wherein the electrical parameter is one of state of charge (SOC) and voltage (voltage, see Figs. 4 &7, ¶[50], SOC also, ¶[61] see explanation below), and the first threshold is lower than the second threshold (4V is less than 4.2V, 30-80% SOC includes values which are lower than 70%-100% SOC). Kras does teach the monitoring of the SOC (state of charge), via monitor 137 (as shown in Figs. 9-12) and described in ¶’s [66-68, 70, 87, 88]). Thus, since 405 describes determining the SOC of the battery. It is further evidenced from Figs. 4-7 that the charging is started when the SOC is near 0%, and is thus below the first threshold shown. ¶[54, 61] does describe the charging at between 30-80% & 30%-70% [respectively] of full cell capacity (i.e. the SOC is between 30-80%), which does overlap with the applicant’s 35-45% range (first threshold range) in Claim 4. Furthermore, ¶[61] & Fig. 3 do describe the following charge cycle after discharging to be any of 70%, 80%, 90%, or 100% of the full cell capacity (i.e. SOC), where 70% and 80% anticipated the applicant’s 70%-80% range. Fig. 4 helpfully demonstrates that the SOC and the voltage are determined to be directly equivalent as determined by Kras at certain points (with DoD being the opposite of SOC, i.e. SOC=[1/DoD]). 
Independent Claim 13, Kras discloses a battery management system (135, 137, 105, see Figs. 1, 8-12, with methods shown in Figs. 1-8 & 12-20C), comprising: at least one processor (¶’s [26, 59, 77]); and a memory coupled to the at least one processor, wherein the memory stores an instruction executable by the at least one processor (¶[26], along with method steps shown show it to be inherent), and when the instruction is executed by the at least one processor, the at least one processor is configured to: monitoring an electrical parameter of a battery (¶’s [41-50, 66, 70, 78-80, esp. 41-50 and 66], Figs. 4 & 7 demonstrates that when in the first cycle, the value of 4V is reached during charging, it changes to discharging mode, which inherently involves the monitoring of the battery 90 voltage; SOC determined by 137 of Figs. 9-12, see ¶’s [54, 61, 66-68, 70, 87, 88]) and starting charging the battery when the electrical parameter of the battery is lower than a first threshold (as shown in Figs. 4-7, it is demonstrated that the charging occurs when below the first threshold, esp. Fig. 4; furthermore, Fig. 13 demonstrates similar features as well); when the electrical parameter of the battery reaches a first threshold (4V, see ¶[50], Figs. 4 & 7, 30-70% SOC, see ¶[61]), suspending charging of the battery and discharging the battery for a duration of t1 (see Figs. 4 & 7, which shows discharging after reaching the first stage for a certain period t1, in Fig. 4 the period is between ~8hr to 14hr, in Fig. 7 the period is between ~33-37hr); continuing to charge the battery after discharging the battery for the duration of t1 (see Figs. 4 & 7, dotted line inside 120A of Fig. 7, second CC & CV period of Fig. 4); when the electrical parameter of the battery reaches a second threshold (4.2V see ¶[50], Figs. 4 & 7, 70-100% SOC, see ¶[61]), suspending charging of the battery and discharging the battery for a duration of t2 (~22hr-28.5hr in Fig. 4, ~31hr-37hr in Fig. 7); and continuing to charge the battery after discharging the battery for the duration of t2(see 120A[second] of Fig. 7, 2nd CC-CV mode of Fig. 4 starting around 29hr); determining whether the electrical parameter of the battery meets a charge stop condition (see Fig. 4 as informed by ¶[61], where a plurality of battery stop conditions are demonstrated); and stop charging the battery when the electrical parameter of the battery meets the charge stop condition (Fig. 4 demonstrates the stoppage of charging the battery at the plurality of charge stop conditions, as informed by ¶[61]); wherein the electrical parameter is one of state of charge (SOC) and voltage (voltage, see Figs. 4 &7, ¶[50], SOC also, ¶[61] see explanation below), and the first threshold is lower than the second threshold (4V is less than 4.2V, 30-80% SOC includes values which are lower than 70%-100% SOC). Kras does teach the monitoring of the SOC (state of charge), via monitor 137 (as shown in Figs. 9-12) and described in ¶’s [66-68, 70, 87, 88]). Thus, since 405 describes determining the SOC of the battery. It is further evidenced from Figs. 4-7 that the charging is started when the SOC is near 0%, and is thus below the first threshold shown. ¶[54, 61] does describe the charging at between 30-80% & 30%-70% [respectively] of full cell capacity (i.e. the SOC is between 30-80%), which does overlap with the applicant’s 35-45% range (first threshold range) in Claim 4. Furthermore, ¶[61] & Fig. 3 do describe the following charge cycle after discharging to be any of 70%, 80%, 90%, or 100% of the full cell capacity (i.e. SOC), where 70% and 80% anticipated the applicant’s 70%-80% range. Fig. 4 helpfully demonstrates that the SOC and the voltage are determined to be directly equivalent as determined by Kras at certain points (with DoD being the opposite of SOC, i.e. SOC=[1/DoD]). 
Dependent Claims 2, 8, and 14, Kras discloses a negative electrode material of the battery comprises graphite (¶’s [34, 52, 100, 106], where anode=negative electrode depending on charge/discharge process being performed).
Dependent Claims 5, 11, and 17, Kras discloses t1 < t2 (as demonstrated above in the independent claim, t1 is smaller than t2, see Figs. 4 & 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Krasovitsky et al (USPGPN 20180198161), hereinafter Kras,
Dependent Claims 4, 10, and 16, Kras discloses the first threshold corresponds to a battery state of charge (SOC) of 35% to 45% (¶’s [45, 61, 66] along with Fig. 4 demonstrates that the first cycle is not the full range, where a first range of between 30-70% SOC includes the range of 35%-45%, where MPEP 2144.05 and 2131.03 describes overlapping ranges being anticipatory and/or obvious, where in this case 35-45% SOC claimed is a range which is included in Kras’s 30-70% SOC, so it is either anticipated by or obvious to a person having ordinary skill in the art that the range is met by Kras’s range, where the purpose of the two ranges are analogous in both the applicant’s disclosure and Kras, in order to extend the lifetime of the battery, see ¶’s [37, 31, 05, 9, 66, esp. 66] and Claim 1 of Kras; where the exact values of 35-45% are not described with a high degree of criticality by the applicant’s disclosure which leads it to be interpreted as anticipatory, yet in the alternative, even if the applicant demonstrates the disclosed criticality, a prima facia case of obviousness exists { In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").}); and the second threshold corresponds to a battery SOC of 70% to 80% (range of 70%-80% is identical to the claimed range, see Fig. 4, ¶’s 45, 61, 66, esp. 45, 61]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859